Filed 1/22/16 P. v. Kelley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C079477

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM040960)

         v.

BRANDON ROSS KELLEY,

                   Defendant and Appellant.




         Appointed counsel for defendant Brandon Ross Kelley has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment. We provide the following brief description of the
facts and procedural history of the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110,
124.)




                                                             1
                                   I. BACKGROUND
        Cecilia Sanchez was dating defendant’s brother when she left her wallet
containing between $850 and $900 in cash and a $75 necklace in a car owned by
defendant’s mother. Defendant took the car and refused to return Sanchez’s property at
her request. He told her she “had better not call the cops.” Sanchez defied defendant and
contacted law enforcement. Later, Sanchez reported defendant’s mother had retrieved
her wallet from the car and returned it to her, but the money and an access card were
missing. Defendant eventually surrendered to law enforcement.
        An information charged defendant with numerous criminal offenses. Defendant
pleaded no contest to dissuading a witness (Pen. Code, § 136.1, subd. (a)(1)), a felony,
and the remaining counts were dismissed with a Harvey waiver.1 Defendant filed a
motion to reduce his charge to a misdemeanor, which the trial court denied. The trial
court then granted defendant three years’ probation. Among the terms and conditions of
his probation were that he waive his presentence custody credits, serve 10 days in county
jail, and enter an approved treatment program. The trial court also ordered defendant to
pay various fines and fees.
        Approximately three months later, defendant admitted violating probation by
leaving his residential treatment program. The trial court reinstated defendant on
probation, conditioned on again waiving his custody credits and serving an additional 120
days.
        Less than three months later, the probation department alleged another violation of
probation, again based on defendant leaving his residential treatment program.
Defendant admitted the probation violation. The trial court sentenced defendant to a term
of three years in state prison and awarded him 161 days of presentence custody credit.




1   People v. Harvey (1979) 25 Cal. 3d 754.

                                             2
       Defendant filed a timely notice of appeal. He did not obtain a certificate of
probable cause.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the opening brief. More than 30 days elapsed, and we received no
communication from defendant. Having undertaken an examination of the entire record,
we find no arguable error that would result in a disposition more favorable to defendant.
                                    III. DISPOSITION
       The judgment is affirmed.



                                                           /S/

                                                  RENNER, J.


We concur:



       /S/

HULL, Acting P. J.


       /S/

HOCH, J.




                                              3